DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on February 26, 2021 have been considered and an action on the merits follows. As directed by the amendment, claim 1 has been amended and new claim 5 has been added. Accordingly, claims 1-5 are pending in this application.
	In light of Applicant’s amendments to the drawings, the objection to the drawings has been withdrawn.
	In light of the amendments to claim 1, the rejections of claims 1-4 under 35 U.S.C. 102(a)(1) and 103 are withdrawn. However, upon further consideration, a new ground of rejection is made in view of U.S. Patent App. Pub. No. 2020/0397065 to Jackson (hereinafter “Jackson”). 
An action on the merits follows regarding claims 1-5.

Claim Objections
Claim 4 is objected to because of the following informalities:  “the at least one main body” should be amended to read “the plurality of main bodies” to reflect the amendment to claim 1.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2020/0397065 to Jackson (hereinafter “Jackson”).
Jackson teaches an anti-slip device (abstract), comprising a plurality of main bodies distanced from each other and having different sizes and shapes with respect to each other (Fig. 1A, comfort articles 110, 120; para. [0025]-[0028]), each of the plurality of main bodies comprising an outer surface to resist movement across a ground surface (Fig. 3B, distal layer 210; para. [0041]-[0042]), and an inner surface to connect to footwear (Fig. 3B, proximal layer 200; para. [0039]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0397065 to Jackson (hereinafter “Jackson”) in view of U.S. Patent App. Pub. No. 2006/0112591 to Lombardo (hereinafter “Lombardo”).
Regarding claim 2, Jackson teaches the elements of claim 1 as detailed above. Jackson teaches that multiple different non-slip materials may be used for the outer surface (para. [0041]-[0042]), but does not expressly teach that the outer surface is a smooth surface that increases friction across the ground surface.
Lombardo teaches an attachable sole for a foot or a sock that has a non-slip outer surface (abstract). Lombardo teaches that the outer surface can be a smooth surface that increases friction across the ground surface (para. [0014]).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to use a material that has a smooth surface for the outer surface of Jackson, as taught by Lombardo. A person having ordinary skill in the art would recognize that a material having a smooth surface would provide a non-slip surface for the non-slip device of Jackson, and would be simply combining elements according to known methods to yield predictable results (see MPEP 2143).
Regarding claim 3, Jackson teaches the elements of claim 1 as detailed above. Jackson teaches that multiple different non-slip materials may be used for the outer surface (para. [0041]-[0042]), but does not expressly teach that the outer surface is a textured surface that increases friction across the ground surface.
Lombardo teaches that the outer surface can be a textured surface that increases friction across the ground surface (para. [0014]).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to use a material that has a textured surface for the outer surface of Jackson, as taught by Lombardo. A person having ordinary skill in the art would recognize that a material having a textured surface would provide a non-slip surface for the non-slip device of Jackson, and would be simply combining elements according to known methods to yield predictable results (see MPEP 2143).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent App. Pub. No. 2019/0008231 to Grimberg (hereinafter “Grimberg”) in light of U.S. Patent App. Pub. No. 2007/0161920 to Chiodo (hereinafter “Chiodo”) and further in light of U.S. Patent App. Pub. No. 2011/0314706 to French et al. (hereinafter “French”).
Grimberg teaches an anti-slip device (Abstract), comprising a main body (Abstract; Fig.4, shoe attachment 400; para. [0092]), comprising an outer surface to resist movement across a ground surface (Abstract; Fig. 4, sole 401 and adhesive portion 410; para. [0092], [0095]), and an inner surface to connect to footwear (Abstract; Fig. 4, connector 441; para. [0092], [0096]). Grimberg further teaches a piezoelectric transducer disposed within at least a portion of the at least one main body (Fig. 4, piezoelectric generator 430; para. [0094]). Grimberg teaches that the piezoelectric element performs an action in response to movement of the user’s foot, specifically to increase friction with the ground surface (Fig. 4, piezoelectric generator 430; para. [0094], 0097]). The piezoelectric element causes an electrostatic adhesive to activate, thereby increasing the sole’s friction with the ground. Grimberg does not teach a plurality of bodies distanced from each other and having different sizes and shapes with respect to each other; and Grimberg does not teach that the piezoelectric transducer releases a viscous liquid on the outer surface. 
French discloses the use of viscous liquid, such as a liquid adhesive, for coating a sole to increase friction and prevent slipping (Abstract; para. [0025], [0027]). French discloses a pressure-sensitive release of the liquid, but does not disclose a piezoelectric transducer.
A person having ordinary skill in the art would find it advantageous to modify the non-slip device of Grimberg to include a liquid adhesive on the outer surface as taught by French, because the liquid adhesive of French is easily applied to a footwear device (French, para. [0025]). Further, the adhesive of French prevents slipping when force is applied, but otherwise allows movement by the user (French, 
Chiodo discloses a pressure-sensitive device that releases a liquid to the outer surface of footwear. Chiodo discloses a device for monitoring force transmitted across the bottom of a shoe, sock, or other article (Abstract). The device has pressure sensitive chambers filled with a liquid or semi-liquid substance, which burst at a pre-determined force (Abstract). The device can be attached to a shoe or a sock by adhesive or other means (para. [0012]). The device can have a plurality of chambers having different sizes and shapes with respect to each other (see Fig. 1A, 1B).
A person having ordinary skill in the art would understand that the piezoelectric device of Grimberg can perform an action in response to force on the sole of footwear, such as slipping. Further, a person having ordinary skill in the art would recognize that viscous liquids are known in the art for providing non-slip properties to footwear, as taught by French; and that a known method of releasing liquid to the outer surface of footwear is via a pressure-sensitive chamber that bursts in response to a pre-determined force, as taught by Chiodo. A person having ordinary skill in the art would therefore find it obvious to modify the footwear of Grimberg by including a chamber in the footwear that releases liquid to the outer surface in response to a detection of force such as sliding across the ground surface, as taught by French and Chiodo. 
A person having ordinary skill in the art would also find it obvious to modify the combined anti-slip device of Grimberg and French such that the device includes a plurality of bodies having different sizes and shapes with respect to each other, as taught by Chiodo. The anti-slip device of Grimberg includes an adhesive portion to augment the grip of the sole (Fig. 4, adhesive portion 410), and modifying it to include a plurality of bodies, each having an adhesive portion would enhance the non-slip properties of the sole.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2020/0397065 to Jackson (hereinafter “Jackson”) in view of U.S. Patent App. Pub. No. 2020/0329782 to Kim (hereinafter “Kim”).
Jackson teaches an anti-slip device (abstract), comprising at least one main body (Fig. 1A, comfort articles 110, 120), an outer surface to resist movement across a ground surface (Fig. 3B, distal layer 210, para. [0041]-[0042]), and an inner surface to removably connect to footwear (para. [0039]). Jackson teaches that the at least one main body can have a decorative shape, such as a fish, flower, or butterfly shape (para. [0028]), but does not specifically teach a rainbow shape. Jackson does not teach that the outer surface comprises a plurality of bubbled protrusions extending away therefrom.
Kim teaches a non-slip sock for activities such as yoga (abstract). The sock includes pads on different parts of the foot, including a generally rainbow-shaped pad on the ball of the foot (Fig. 1). Kim also teaches that the outer surface of the pad includes a molded texture with air holes that would constitute a surface with “bubbled protrusions” (para. [0031], see texture in Figs. 1, 3).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify the non-slip article of Jackson to have a rainbow shape, and to have bubbled protrusions on the surface, as taught by Kim. A rainbow shape would be a kind of decorative shape as taught by Jackson, and would also be an acceptable shape for a pad contacting the ball of the foot. Bubbled protrusions, such as the texture taught by Kim, would enhance the non-slip character of the pads of Jackson, and would provide ventilation for the foot (Kim, para. [0031]).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH M KESSLER whose telephone number is (571)272-3153.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH MAE KESSLER/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732